     Case 1:20-cv-00752-NONE-BAM Document 8 Filed 07/16/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10

11    EDJUAN C. SCOTT,                                   Case No. 1:20-cv-00752-NONE-BAM (PC)
12                       Plaintiff,                      ORDER ADOPTING FINDINGS AND
                                                         RECOMMENDATIONS REGARDING
13            v.                                         DENIAL OF PLAINTIFF’S MOTION TO
                                                         PROCEED IN FORMA PAUPERIS
14    VALLADALIS, et al.,
                                                         (Doc. Nos. 5, 7)
15                       Defendants.
                                                         TWENTY-ONE (21) DAY DEADLINE
16

17          Plaintiff Edjuan C. Scott is a state prisoner proceeding pro se in this civil rights action

18   pursuant to 42 U.S.C. § 1983.

19          On June 17, 2020, the assigned magistrate judge issued findings and recommendations

20   recommending that plaintiff’s application to proceed in forma pauperis be denied and that he be

21   required to pay the $400.00 filing fee in full to proceed with this action because: (1) he is subject

22   to the three strikes bar pursuant to 28 U.S.C. § 1915(g); and (2) the allegations of plaintiff’s

23   complaint do not satisfy the “imminent danger of serious physical injury” exception to § 1915(g).

24   (Doc. No. 7.) Those findings and recommendations were served on plaintiff and contained notice

25   that any objections thereto were to be filed within fourteen (14) days after service. (Id. at 3.) No

26   objections have been filed, and the deadline to do so has expired.

27          In accordance with the provisions of 28 U.S.C. § 636 (b)(1)(C), this court has conducted a

28   de novo review of the case. Having carefully reviewed the entire file, the court concludes that the
                                                        1
     Case 1:20-cv-00752-NONE-BAM Document 8 Filed 07/16/20 Page 2 of 2

 1   magistrate judge’s findings and recommendations are supported by the record and proper

 2   analysis.

 3          Accordingly, IT IS HEREBY ORDERED that:

 4          1.     The findings and recommendations, (Doc. No. 7), issued on June 17, 2020, are

 5                 adopted in full;

 6          2.     In accordance with 28 U.S.C. § 1915(g), plaintiff’s application to proceed in forma

 7                 pauperis (Doc. No. 5) is denied; and

 8          3.     Within twenty-one (21) days following the date of service of this order, plaintiff

 9                 shall pay the $400.00 filing fee in full to proceed with this action. If plaintiff fails

10                 to pay the filing fee within the specified time, this action will be dismissed without

11                 further notice.

12   IT IS SO ORDERED.
13
        Dated:    July 16, 2020
14                                                      UNITED STATES DISTRICT JUDGE

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
